T. M. Burns, J.
Plaintiff appeals from a decision of the Workmen’s Compensation Appeal Board which held that plaintiff was not disabled or entitled to compensation benefits as a result of several injuries to the left knee.
Plaintiff was employed at Great Lakes Founders and Machine Corporation for over twenty years. On three occasions from 1961 to 1968 plaintiff slipped and fell during the course of his employment and injured his left knee. Each time plaintiff received medical treatment on the knee from the company doctor or at the company’s or carrier’s expense. Plaintiff was dismissed from employment in October of 1968.
On October 18, 1968, plaintiff petitioned for workmen’s compensation benefits claiming a dis*495ability from the knee injuries and from an occupation related respiratory ailment. After a hearing on the petition, the referee found that plaintiff had suffered disabling injuries to his left knee during the course of his employment in 1961, 1965, and 1968, and ordered compensation payments of $69 per week. The referee further found that plaintiff did not suffer from an employment related dust disease.
Defendants appealed the decision of the hearing referee arguing that plaintiff was not disabled by the knee injuries.1 The Workmen’s Compensation Appeal Board agreed and in a 5-2 decision reversed the referee’s determination concerning plaintiff’s knee injuries. See 1972 WCABO 242. Plaintiff now appeals to this Court.
When reviewing findings of fact made by the Workmen’s Compensation Appeal Board, we will not disturb the board’s decision if there is any evidence on the record to support its findings. Couch v Saginaw Malleable Iron, 42 Mich App 223 (1972). Consequently the sole issue on appeal here is whether there was any evidence on the record to support the board’s finding that plaintiff was not disabled from knee injuries incurred during the course of employment.
The majority opinion of the Workmen’s Compensation Appeal Board is bottomed upon two factors, namely: (1) plaintiff was terminated from work by the defendant foundry, and (2) objective medical findings coupled with the fact that plaintiff missed little or no work as the result of the knee injuries.
Although plaintiff was working as a foreman at the time of his discharge, he stated that he was required to do a great deal of heavy work through*496out his employment with the foundry and that such work continued after his promotion to foreman because of a chronic lack of men in the work crew. As a result of this heavy work, plaintiff explained that his knee became progressively worse from the initial injury in 1961 until his discharge in 1968, and that he had to rest from time to time while working. The foundry manager testified that plaintiff was discharged because of his "[v]ery rough handling” of the employees he supervised.
In regard to plaintiff’s discharge, the majority opinion states:
"Clearly plaintiff has had some limitation in his knee and the use thereof since the 1961 incident, but the circumstances surrounding his discharge are not supportive of that limitation causing a compensable disability.”
We are hard pressed to discern any rational relationship between the fact an injured employee has been discharged and the conclusion that the employee has not suffered a compensable injury, nor has any connection been shown to us. On the contrary, if anything, the discharge of an injured employee, particularly where as here the employee had over 20 years seniority, would indicate that the employee suffered a compensable injury which materially affected his work. It is our opinion, therefore, that the plaintiff’s discharge was not evidence that plaintiff failed to sustain a compensable injury as of the last day worked.
The majority opinion relative to plaintiff’s knee injury states that "[disability is postulated from the plaintiff’s self-statement that he is disabled” and that the medical evidence proferred by the plaintiff is "minimal”, particularly emphasizing *497the fact that an x-ray of plaintiffs left knee disclosed no abnormality.
As noted earlier, plaintiff testified that he was required to do substantial amounts of heavy work throughout his career at the foundry and that as a result he had continual difficulty with the knee from the time the injury was first incurred. Furthermore, plaintiff explained that his knee caused him pain whenever he was on his feet for several hours; that he had to frequently rest during his shift; and at the time of his discharge in 1968, the pain was so intense he would have difficulty walking from the foundry at the end of the work day. The foregoing testimony was not rebutted by the defendants. Although the defendants denied plaintiffs statement that he reported to his supervisor whenever he was having difficulty with his knee, the record reflects that all of the treatment plaintiff received on the knee problem was either through the foundry’s doctor or at the company’s or carrier’s expense.
Dr. Emil Lauretti, a physician who had examined the plaintiff, testified via deposition and was the only medical witness to specifically testify on the injury to plaintiffs left knee. The physician submitted a report which was made part of the deposition. After outlining the history of the injury and the plaintiffs duties at work, the report found inter alia that plaintiffs knees measured 14 inches in diameter on the right and 14-1/2 inches in diameter on thé left and that lying on a hard surface plaintiff was able to raise his right leg 90 degrees at the hip without discomfort but was able to lift his left leg in a similar fashion only 70 degrees before complaining of a pulling sensation in the back of the knee.
The report continued:
*498"X-rays of his [plaintiffs] left knee is also normal for this man’s age [62]. He does not have a torn meniscus on either the right or left side. However, he does have some left knee pathology as indicated by the way he walks on his toes and attempts to flex the knee backward.”
On cross-examination, Dr. Lauretti explained the use and results of the x-rays as follows:
"A. The fact that the x-rays were normal indicate that the structure — the bony structure was all right. His [plaintiffs] pathology was in the soft tissues or in the ligaments of the knee.”
It is common knowledge that, absent dyeing or the like (which was not done here), x-rays will not reveal injuries or abnormalities of soft tissue. Since it is undisputed that plaintiffs injury was to the soft tissue or ligaments of the knee, it is readily apparent that the x-ray which revealed the bone structure of the knee to be normal had no bearing on whether the soft tissues of the knee were likewise normal.
The report concluded:
"Mr. James Hansen [plaintiff] has a condition in the left knee which prevents him doing any type of work that requires climbing, squatting, or flexing his knees. He stated he had not been able to do the job he was doing while working for Great Lakes Founders. If there is no other work they can give him at the plant, I feel Mr. Hansen is totally disabled from work at this particular plant. At his age it would be doubtful if he could find work in any industry, at least around the Muskegon area.”
The foregoing medical testimony of Dr. Lauretti was not rebutted by the defendants.
After a thorough and careful review of the record herein, and in light of the fact plaintiffs *499statements concerning his disability and the medical evidence delineated above weré not rebutted by the defendants, we are unable to find a trace of evidence to support the decision of the Workmen’s Compensation Appeal Board relative to plaintiffs knee injury.
Accordingly the judgment of the Workmen’s Compensation Appeal Board denying plaintiff compensation on the knee injury is reversed.
All concurred.

 Plaintiff cross-appealed on a matter not relevant to the instant appeal.